﻿Mr. President, it is a privilege for me to congratulate you on your unanimous election as President of the current session of the General Assembly. Your election is a tribute to your personal qualities as well as to the contributions made to the cause of the United Nations by your country, with which Indonesia enjoys friendly and cordial relations. I pledge my delegation's full cooperation in making this Assembly a success.
114.	To your distinguished predecessor, Ambassador Salim Ahmed Salim, I should like to convey our deep appreciation for the effective and efficient manner in which he conducted our deliberations, not only during the regular session but also in the three special sessions of the General Assembly, which were held this year.
115.	I also wish to express my Government's gratitude to the Secretary-general for his continued service to our Organization and for his untiring and relentless efforts in promoting the realization of its purposes and objectives.
116.	It is a pleasant duty for me to welcome the addition of new Member States and I am particularly privileged in welcoming Saint Vincent and the Grenadines to membership in our Organization. Indonesia would also like, once again, to congratulate the people of Zimbabwe on the attainment of their independence and warmly welcome them. The addition of those new Members will certainly strengthen the Organization and will contribute to intensified efforts in the promotion of international peace and justice.
117.	In reviewing the world situation, we are profoundly dismayed by the deteriorating trend of events. While we began the decade of the 1970s in an aura of hope for world peace and stability, as indicated by the relaxation of tension in the context of detente between the great Powers, we regretfully closed the decade confronted by a deterioration in the relationship of those Powers and threatened by the possibility of a breakdown in the already fragile structure of international peace and security. The last year of that decade, in particular, was marked by grave turbulence and proved to be most difficult in the international arena, as we were faced by threats to world peace and mired in a stalemate on various political and economic issues.
118.	We note with deep concern that open armed intervention and interference in the internal affairs of small States by more powerful countries has been introduced as a new, disturbing phenomenon in the relations between States. What is particularly troublesome is that the area of conflict between the great Powers has now been indisputably extended to the territories of the developing countries in West and Southeast Asia and in Africa. In the meantime, the situation in the Middle East has become more explosive and dangerous, owing to the arrogant challenge of Israel persisting in its defiance of the resolutions of the United Nations, while a situation of tension and conflict continues to prevail in the southern part of Africa as a result of the unremitting intransigence of the apartheid regime in Pretoria.
119.	This bleak situation is aggravated by pervasive economic uncertainties and structural imbalances on the world economic scene. International efforts to redress those problems have become bogged down, yielding little but disenchantment for the developing countries.
120.	Facing armed conflicts and grave tensions exacerbated by a worsening economic situation, the international community as a whole has a solemn duty and responsibility to seek peaceful solutions of those problems and tensions. That is imperative for the realization of the ideals of the United Nations. Indonesia stands ready to cooperate with likeminded nations to find such solutions, especially in its own region of Southeast Asia.
121.	The grave problems which marked the closing of the last decade should be dealt with resolutely and with a renewed sense of responsibility in order that the decade of the 1980s may herald a period of harmony in State relations. The process of detente, so much disturbed of late, should be revitalized in our common effort to create a global system of peace and cooperation embracing all regions of the world.
122.	What we need is a new resolve and determination on the part of Members to institute real change and achieve progress. Indeed, in the areas where the international community has exhibited such determination, notable success has been achieved. While we can take pride in past accomplishments, limited though they are, let us with renewed vigour and sustained efforts try to resolve the many issues which challenge the world today. It is with that in mind that I join previous speakers in the hope that this thirty-fifth session of the General Assembly will lead us to the re-emergence of international harmony followed by genuine peace, cooperation and justice for all the nations of the world.
123.	While we look towards the future, we should continue to be guided by the experience of the past. The principles established at the Asian African Conference, held at Bandung in 1955,  and elaborated and reaffirmed by the Conference of Heads of State or Government of Non-Aligned Countries held at Belgrade in 1961, have proved themselves an effective basis for relations among States. In this period of international flux, we must adhere to them more closely if we are to survive the turbulence that surrounds us. The adoption by all States of those principles can lay the foundation for a more broadly based and equitable international system of peace free from bloc politics and regional conflicts.
124.	The emergence of regional groupings, like ASEAN, expressing common interests and viewpoints on important issues, has been a welcome development on the international scene. To preserve the viability of those groupings, it is essential that States refrain from actions which can undermine regional cohesion and stability. Of no less importance is the imperative need to contain regional conflicts and prevent them from becoming a source of external interference and great Power confrontation. In that connexion, it is important to maintain the principles of respect for the independence of all States and their sovereign right to follow their national policies.
125.	My delegation notes with deep concern the continuing conflict in Kampuchea resulting from the armed intervention by Viet Nam in violation of the principles of the Charter of the United Nations. At the thirty-fourth session the General Assembly focused attention on this military intervention and its attendant threat to international peace and adopted resolution 34/22 by an overwhelming majority calling for the prompt withdrawal of all foreign forces from Kampuchea.
126.	Now, one year after the adoption of that resolution, foreign forces still remain entrenched in Kampuchea. Hunger and starvation persist in the country, while hundreds of thousands of Kampucheans continue to live as refugees in neighbouring Thailand. We are further disturbed by the recent armed incursions into Thailand from inside Kampuchea. This has heightened tensions along the Thai Kampuchean border and increased the danger of a widening of the conflict. There is no doubt that peace and stability in the region can be achieved only through the strict implementation of resolution 34/22. It is therefore essential for the General Assembly to address itself to the various ramifications of this dangerous problem once again and find ways and means to secure the withdrawal of foreign forces from Kampuchea. Together with other sponsors, my delegation has submitted draft resolution on the situation in Kampuchea for adoption by this Assembly.
127.	No less alarming is the plight of hundreds of thousands of Kampucheans who are now staying temporarily along the Thai-Kampuchean border and in Thailand itself after having fled their country, and of those who remain in the country and need international assistance for their survival. It is important that a system of voluntary repatriation of refugees be instituted and that the dire predicament of the Kampuchean people in Kampuchea be alleviated. The Meeting on Humanitarian Assistance and Relief to the Kampuchean People, held at Geneva on 26 and 27 May, adopted a set of recommendations which, if implemented, would go a long way in ameliorating the sufferings of the refugees.
128.	We cannot be oblivious to the equally desperate situation of the refugees in other regions of the world, such as Africa and West and South Asia. It is our task to continue to seek all possible means of rendering humanitarian aid to these unfortunate people as well as to find a lasting and satisfactory solution to their problems.
129.	In the case of my country, tens of thousands of refugees have fled to Indonesia in the last two years and more still are entering the country every month. A great many of them have already been resettled in third countries, but several thousands are still in the processing centres especially built for them, waiting for permanent resettlement.
130.	With regard to the situation in Afghanistan, we are concerned about the continuing intervention in the internal affairs of a Member State belonging to the nonaligned movement. Resolution ES6/2, adopted at the sixth emergency special session of the General Assembly and calling for the withdrawal of foreign troops from Afghanistan, has not been implemented. It rests with this Assembly to take the necessary measures to ensure its full implementation in order to facilitate the re-emergence of Afghanistan as a nonaligned country able to play an independent role in the conduct of world affairs.
131.	The Eleventh Islamic Conference of Foreign Ministers, held at Islamabad from 17 to 22 May of this year, established the Committee of Three, to seek ways and means for appropriate consultations and explore the possibility of convening an international conference under the auspices of the United Nations or other forums to achieve a comprehensive solution to the grave crisis in Afghanistan. We believe that this initiative merits the support of the international community.
132.	We are once again confronted in the Middle East with the intransigence of Israel in connexion with the search for a just and comprehensive solution, in spite of the growing world trend, as witnessed by a change in the position of the European Community in favour of the Palestinian cause. Indeed, not only does Israel continue to ignore the will of the vast majority of the international community but it also undertakes actions aimed at entrenching its colonial control over the occupied Arab territories, as indicated by its decision to annex Jerusalem as its capital. Such actions are a direct affront to this body, which has on many occasions declared Israel's measures to change the legal status and character of Jerusalem to be illegal and invalid. The use of the issue as a pawn in great Power politics has further aggravated the present impasse and complicated the search for a viable solution.
133.	As a member of the United Nations Committee on the Exercise of the Inalienable Rights of the Palestinian People and of the Jerusalem Committee of the Islamic Conference, Indonesia has observed the growing anger and frustration in the Arab and Moslem world. It is clear that failure to resolve this conflict soon may well lead to catastrophic consequences which we shall all regret.
134.	It is therefore incumbent upon this body to take the necessary steps to ensure a comprehensive solution of the problem by initiating effective measures to put an end to illegal Israeli policies and practices. The withdrawal of Israeli forces from all occupied territories, including Jerusalem, is a prerequisite for the realization of such a solution. Finally, the PLO, as the legitimate representative of the Palestinian people, should participate in all endeavours leading to the establishment of an independent Palestinian State.
135.	My delegation is saddened by the outbreak of hostilities between Iraq and Iran, both nonaligned countries with which my country has close and friendly relations. In a statement issued yesterday, my Government expressed the hope for a cessation of hostilities and a peaceful settlement of their dispute. My delegation supports the appeal made yesterday by the Security Council to the Governments of Iran and Iraq. We hope that both parties will accept the offer of good offices made by the secretary General.
136.	In the field of decolonization, it is heartening to note that determined international efforts to bring colonialism to a speedy end have brought new results this year with the independence of Zimbabwe, Vanuatu and Saint Vincent and the Grenadines. While the international community is encouraged by this positive development, still no progress has been made towards independence in Namibia, where the racist regime of South Africa maintains its illegal occupation and has stymied the realization of a just settlement. The purpose of Pretoria is abundantly clear, namely, first, to stifle the struggle for immediate independence of the people of Namibia, under the leadership of the South West Africa People's Organization [SWAPO] and, secondly, to exploit the natural resources which are indispensable to sustain the future independence, integrity and prosperity of this Territory. The Pretoria regime must be made to understand that Security Council resolution 435 (1978) offers the only means for a just and peaceful solution.
137.	If all efforts for a peaceful and speedy transition of Namibia to independence fail, my delegation is prepared to support any measures which would more strictly enforce the embargo already imposed by the United Nations as well as comprehensive sanctions against South Africa.
138.	The responsibility of the United Nations vis-à-vis South Africa is in fact twofold: first, to compel the Pretoria regime to abide by United Nations resolutions on Namibia and, secondly, to bring the apartheid policy to an end. We must tighten the net of isolation so that the pressures upon Pretoria will immobilize its ability to function in the international arena.
139.	The deteriorating international situation has been fully reflected by the lack of progress in the field of disarmament. The strategy adopted by the General Assembly at the first special session on disarmament" has yet to be implemented; instead, it has been followed by a further escalation of the arms race during the Second Disarmament Decade. The Committee on Disarmament has so far been unable to negotiate a comprehensive test ban. That is a crucial issue. Despite the persistent and repeated appeals of the General Assembly, nuclear weapon testing has continued unabated, and this casts doubts on the existence of the political will to bring about its cessation.
140.	Indonesia regrets that the second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons failed to reach agreement on a final declaration containing an assessment of the operation of the Treaty and recommendations for future action. Despite the absence of such a consensus, my delegation hopes that nuclear weapon States will seriously take into account the concerns expressed by nonnuclear weapon States and take concrete steps to ensure that the provisions of the Treaty are fully and effectively implemented.
141.	With regard to the Declaration of the Indian Ocean as a Zone of Peace, my delegation wishes to reaffirm its support for the principles contained therein. In view of the current worsening military and political situation in the region, the planned Conference on the Indian Ocean has become urgent. We therefore believe in the wisdom of convening the Conference next year with a view to giving effect to the Declaration.
142.	International cooperation in the wider transfer of space science and technology, as well as its application, has become imperative for the development of the developing countries. Indonesia already enjoys such cooperation, especially in the fields of remote sensing and communications, and we favour further and intensified efforts in this sphere. In this regard, Indonesia hopes that the Second United Nations Conference on the Exploration and Peaceful Uses of Outer Space, to be held in Vienna in 1982, will serve as a major forum for an exchange of information and for the enhancement of cooperation for the benefit of mankind and, in particular, of the developing countries.
143.	The Third United Nations Conference on the Law of the Sea has successfully resolved most of the hard-core issues during its ninth session and has largely completed the stage of informal negotiations. This is indeed one of the most significant achievements of the Conference, which for many years had to discharge an almost impossible task of reconciling and harmonizing various conflicting positions. The breakthrough achieved has paved the way for the successful conclusion of a comprehensive convention on the law of the sea, which will be the most important milestone in international relations since the signing of the Charter of the United Nations.
144.	Besides attaching great importance to the legal regime of archipelagic States and of straits used for international navigation, Indonesia also considers many other issues in the Conference highly important, particularly those concerning production policies, which might affect existing or potential operations on land.
145.	Indonesia supports the position of the Group of 77 against the unilateral legislation governing the exploration and exploitation of the sea bed beyond the limits of national jurisdiction. Such action is contrary to international law and constitutes a breach of the principle of good faith in the conduct of negotiations and thereby undermines the legitimate interests of the international community as a whole.
146.	In the international economic arena the issues and the negotiations on them remain contentious. Therein lies an added danger, for in the last two decades the ascendancy, it not the primacy, of economic issues in international relations has demonstrated the pervasive linkage between peace and security and economic equity and justice. Persistent international economic imbalances and asymmetries critically inhibit the pursuit of international peace and prosperity. It is also becoming conventional wisdom that the world is increasingly interdependent and that the search for a solution to the problem of the deteriorating global economic situation is not just an act of benevolence but a condition of mutual survival.
147.	In 1980, a year of mounting international tension, increasing armaments and ominous warnings to peace and security, the international community has sustained yet another disappointment with the poor results of the eleventh special session, devoted to the development and international economic cooperation. In this difficult and uncertain year—both politically and economically—it is imperative that the international community seize the moment constructively if the deteriorating situation is to be arrested.
148.	The two major tasks confronting the international community during the eleventh special session—namely, the adoption of the International Development Strategy for the 1980s and the inauguration of the round of global negotiations—have ended, one in qualified progress and the other in unfortunate impasse. After six months of deliberations in the preparatory process of the Committee of the Whole Established under General Assembly Resolution 32/174 and a further three weeks of intensive and even agonizing negotiations at the special session itself, the work on the global round, and in particular that concerning the procedural framework, almost resulted in a viable compromise. We therefore deeply regret that the unwillingness of a very few prevented the success of the negotiations, and that thus the high expectations invested in the special session by the developing countries have been reduced to disappointment. The convening of that session, which it had been hoped would generate the necessary spirit and impetus, failed to lead to the required breakthrough.
149.	Short-sighted interests and narrow political expediency have once again been instrumental in subverting the unique opportunity presented by the special session to tackle constructively and comprehensively the substantive North South issues. Such negative attitudes call the efficacy of the whole North South dialogue seriously into question. This dangerous development runs the risk of setting mankind on a collision course, wrecking any advances it may have accomplished. The international community should, therefore, be on its guard and resist any worsening of the situation. The developed countries in particular, owing to their special responsibility by virtue of their favoured position in the international economic system, should make every effort to reassess their attitudes with a view to making them more positive in meeting the imperatives of the changing international economic realities. It is not the negotiating process but the commitment to negotiate that is wanting.
150.	We cannot afford to despair but must continue the search for means of resuming these endeavours. The alternatives are simply unthinkable.
151.	The consensus achieved on the text of the new International Development Strategy is an object lesson in what can be usefully achieved with the exercise of mutual determination. It is encouraging to note that the Strategy, though not fully satisfactory, constitutes a progressive departure from its two predecessors. The International Development Strategy for the Second United Nations Development Decade has proved a demonstrable failure. Few, if any, of its objectives have been fulfilled. Its fundamental weakness resided in the fact that it was predicated upon the trickle down concept of development, which failed to address itself to fundamental structural changes in the international economic system and thus perpetuated the pattern of dependency in international economic relations. Instead of achieving the desirable outcome of self-sustaining growth in the developing countries, it contributed to widening the gap between them and the developed ones. It is indeed ironic that, as we enter the 1980s and after two decades of development cooperation, two thirds of mankind still live in backwardness and abject poverty while one third continue to live in relative opulence.
152.	In direct contrast, the new Strategy has been formulated within the parameters of achieving the objectives of the new international economic order. We are convinced, given this thrust and framework, that the Strategy for the 1980s has great potential for stimulating and accelerating the development of the developing countries, thus helping to alleviate the pervasive poverty and suffering of mankind.
153.	However, I must hasten to add that without a strong and persistent commitment and determination to implement this Strategy, it too will become just another empty shell, a compendium of lettres mortes, and thus an enduring indictment to our collective resolve.
154.	The difficulties and problems besetting mankind are indeed overwhelming but dually, man's ingenuity and capacity to meet his challenge almost limitless. Resources and technologies which furnish the essential means abound. The only vacuum remaining is that of unanimous political will. This is our immediate challenge. We must, all of us, without exception, muster this essential quality in order to resolve our differences and address the fundamental questions of the human predicament. We cannot forfeit this trust of mankind.
155.	At the same time, we must remain fully aware of the special role the United Nations can play in meeting these challenges. While the Organization no doubt needs strengthening, the major role it has played and continues to play in solving the myriad problems we encounter must be recognized. Therefore, our efforts to build a world of peace and justice must centre on the United Nations. As we begin our deliberations in this first General Assembly session of the 1980s, let us reaffirm our commitment to the noble effort of mankind epitomized in the United Nations and enter this decade with a firm determination to continue the further advancement of the principles of our Organization.
